DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-24 are pending.
Claims 2, 4-8, 14, 18-20, 23, and 24 are withdrawn.
Claims 1-24 were amended.
Claim Rejections - 35 USC § 112
Claim 12 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/30/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “stowage interface is adapted” instead of –stowage interface element is adapted--. The limitation “stowage interface” lacks antecedent basis. Appropriate action is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stump (US 5327592 A), herein referred to as Stump.
Regarding claim 1, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) comprising a user interface (switch box 110) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which is similar to switch box 110 in FIG. 8); b) issue a stowage command which causes the support assembly to move to a stowage destination (switch 314 has an up command, see controller 310 which is similar to switch box 110 in FIG. 8); the control system also adapted to: A) disregard the stowage command provided at least one condition is satisfied, the at least one condition including the user being out of reach of the user (reel 130 enables level of switch box 110 to be altered bringing said switch box within a person’s reach for use) and B) encumber issuance of the stowage command (on/off switch 312 can be put in the off position preventing the lift from rising to a stored position). Examiner notes that since the reel 130 can bring the switch box 110 closer towards a person’s reach, the reel 130 can also be used to keep the switch box 110 away from a patient within sling 22. 
Regarding claim 3, Stump discloses the at least one condition further includes the user interface being stored on the support assembly (see FIG. 1, switch box 110 is connected to power box 100).
Regarding claim 9, Stump discloses the at least one condition further includes of one or more user interface elements required for issuance of the stowage command being positioned on the user interface such that the element or elements are poorly accessible to a user or inconvenient for the user to operate under circumstances in which issuance of the stowage command is contraindicated. Examiner notes that regarding the switch box 110, FIG. 8 shows a wireless remote controller 310 having the same buttons and switches configuration. It should be further noted that the up/down switch 314 is on the right side of the control and the on/off switch 312 is on the left side of the control where it would be inconvenient for a right handed user to issue an up commands on the up/down switch 314 until the on/off switch 312 is placed in the on position where placement of the on/off switch is disposed on the opposite side of the user interface.
Regarding claim 10, Stump discloses the user interface comprises one or more elements that are actuable to issue the stowage command are, under circumstances of interest, poorly accessible and/or inconvenient to operate. Examiner notes the switch box 110 is disposed at the end of a switch cord 108 further connected to a reel that can place the switchbox 110 in a position that is out of reach to a user. Furthermore, examiner notes the issuance of the up command on switch 314 of remote controller 310 requires the switch to be on via switch 312.
Regarding claim 11, Stump discloses the circumstances of interest are those under which execution of the stowage command is contraindicated. Examiner notes an off switch 312 is provided on the controller 310 where in the off position, activation of the up/down switch 314 does not provide any movement of the patient lift.
Regarding claim 12, Stump discloses the support assembly includes: a tether (lifting cable 70) which is retractable and deployable relative to the hoist module (winch 80 winds or unwinds lifting cable 70 in order retract or deploy patient lift 20); and a slingbar (single support bar 60) attached or attachable to a free end of the tether.
Regarding claim 13, Stump discloses wherein the control system is adapted to enable the user to issue the stowage command by way of one of: a) operation of an interface element dedicated to issuance of the stowage command (operation of the up/down switch 314 while the on/off switch is activated moves the patient lift in the upward direction); b) operation of at least one shared interface element in a way not compatible with issuance of the operational command (pressing the up portion of the up/down switch 314 does not issue a down command); or c) concurrent operation of two or more interface elements, whose nonconcurent operation does not constitute issuance of the stowage command. Examiner notes at least two of the conditions are met thereby meeting the limitations of the claim. 
Regarding claim 15, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) comprising a user interface (switch box 110) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which is similar to switch box 110 in FIG. 8); b) issue a stowage command which causes the support assembly to move to a stowage destination (switch 314 has an up command, see controller 310 which is similar to switch box 110 in FIG. 8); the control system also adapted to: A1) disregard the stowage command provided at least one contraindication condition is satisfied, the at least one contraindication condition including the user interface being out of reach of the user (reel 130 enables level of switch box 110 to be altered placing said switch box out of person’s reach for use); or A2) not disregard the stowage command provided at least one non-contraindication condition is satisfied, and/or B) encumber issuance of the stowage command (moving switch box away from a user’s reach via reel 130 achieves this as well).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stump, in view of Brulotte et al. (US 20170360635 A1), herein referred to as Brulotte.
Regarding claim 16, Stump discloses lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (patient lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) which includes one or more operational interface elements (on/off switch 312 and up/down switch 314, examiner notes control interface of switch box 110 is similar to wireless remote control 310 since it requires the device to be turned on in order to operate up and down switches) adapted to enable a user to issue a first operational command to increase elevation of the support assembly and a second operational command to decrease elevation of the support assembly (up/down switch 314 operates to raise and lower the patient lift 20). Stump does not explicitly teach the first operational command and the second operational command each remaining in effect only as long as the user maintains actuation of the interface element. However, switches having a neutral bias are old and known in the art where holding either the up or down switch is required in order to maintain actuation of the lift. Furthermore, Brulotte can be relied upon to teach pressing buttons until a desired height is achieved (see para. [0079], lift or up button 162 of the handheld controller 160 is pressed until both straps 112, 114 are fully retracted to their highest limit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stump with the controls of Brulotte in order to raise and lower the height of the sling. Stump further teaches the control system also adapted to enable the user to issue a stowage command which, upon being issued, does not require sustained action on the part of the user to remain in effect, wherein the stowage command is disregarded when the one or more operational interface elements are out of reach of the user. Examiner notes the on/off switch 312 can be enabled or disabled to allow for the user to actuate the lift with up/down switch 314 in a stowed or elevated position thereby meeting the limitations of the claim. Furthermore, examiner notes that since the switch box 110 can be lowered or raised via reel 130, the switch box 110 can be placed within or away from a patient’s reach when the patient is occupying sling 22.
Regarding claim 17, Stump (in view of Brulotte) teaches the one or more operational interface elements includes a first operational interface element adapted to enable issuance of the first operational command and a second operational interface element adapted to enable issuance of the second operational command. Examiner notes up/down switch 314 has an up portion and a down portion integrally formed on either side of the switch.
Regarding claim 21, Stump (in view of Brulotte) teaches wherein the one or more operational interface elements includes a stowage interface element by way of which the one or more operational interface elements is adapted to enable issuance of the stowage command, and which is dedicated to enabling issuance of the stowage command. Examiner notes the on/off switch 312 disables the up/down switch 314 by cutting power to the device. The on/off switch is therefore the dedicated switch to disabling the lift. It should further be noted that a stowage position has not been claimed.
Regarding claim 22, Stump teaches (in view of Brulotte) wherein the one or more operational interface elements includes a stowage interface element which differs from other ones of the one or more operational interface elements and by way of which the stowage interface element is adapted to enable issuance of the stowage command. Examiner notes the on/off switch 312 disables the up/down switch 314 by cutting power to the device. The on/off switch is therefore the dedicated switch to disabling the lift. It should further be noted that a stowage position has not been claimed.
Response to Arguments
Applicant's arguments filed 4/30/2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 1, 3, 9-13, and 15 under 35 U.S.C. §102 (a)(1), applicant argues that Stump fails to disclose “disregard the stowage command provided at least one condition is satisfied, the at least one condition including the user interface being out of reach of the user” and “disregard the stowage command provided at least one contraindication condition is satisfied, the at least one contraindication condition including the user interface being out of reach of the user”. Examiner respectfully disagrees. Since the switch box 110 disclosed by Stump can either be deployed via reel 130 or be a wireless switch box 310, the switch box 110/310 can therefore be placed away from a patient occupying the sling of the lift device. The limitation is an inherent feature by the fact that the switch box 110/310 is not directly disposed on the support bar 60. The rejection of claims 1, 3, 9-13, and 15 under 35 U.S.C. §102(a)(1) therefore stand.
With regards to the rejection of claims 16, 17, 21 and 22 under 35 U.S.C. §103, applicant argues that Stump modified by Brulotte does not teach or fairly suggest “the control system also adapted to enable the user to issue a stowage command which, upon being issued, does not require sustained action on the part of the user to remain in effect, wherein the stowage command is disregarded when the one or more operational interface elements are out of reach of the user”. Examiner respectfully disagrees for similar reasons addressed in above. Since the switch box 110/310 can either be wireless or attached to reel 130, the switch box 110/310 can either be moved closer or further relative to a patient occupying the sling. The rejection of claims 16, 17, 21, and 22 under 35 U.S.C. §103 therefore stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lift systems relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Stump and Brulotte.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/30/2022